Citation Nr: 0826098	
Decision Date: 08/04/08    Archive Date: 08/13/08	

DOCKET NO.  03-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder. 

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder. 

3.  Entitlement to service connection for a chronic 
cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1981 to November 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and June 2003 rating 
decisions of the VARO in Reno, Nevada, which denied 
entitlement to the benefits sought.  In June 2005, the Board 
remanded the veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.

The Board notes that the Veterans Law Judge who conducted the 
veteran's December 2004 video conference Board hearing is no 
longer working at the Board.  The veteran was notified of 
this fact in October 2006 and was given the opportunity to 
have another hearing.  In November 2006, she notified the 
Board that she did not want another hearing.  


FINDINGS OF FACT

1.  The veteran does not have a chronic low back disorder 
which is related to active service.  

2.  Any current psychiatric disorder, to include a bipolar 
disorder, is not related to active service.  

3.  Any current cardiovascular disease is not related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low 
back disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for a chronic 
acquired psychiatric disorder, to include a bipolar disorder, 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

3.  The criteria for service connection for cardiovascular 
disease are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In multiple letters issued to the veteran throughout the 
pendency of this appeal, including as recently as February 
2007, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claims, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of 
evidence the veteran could submit in support of her claims.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the February 2007 VCAA letter, the veteran was informed 
that Hempstead Mental Clinic had failed to reply to an 
earlier request for medical records from VA.  She also was 
told that a request to the Reno Mental Health Service had 
been returned because it had an incorrect address.  She was 
informed further that Jernace Hospital (also known as Sunrise 
Hospital) required a specially worded authorization.  She was 
told to contact these facilities to obtain the necessary 
wording.  She also was asked to complete an enclosed VA Form 
21-4142 Authorization and Consent to Release Information Form 
for each health care provider so that treatment information 
could be obtained by VA.  In March 2007, the veteran and her 
representative notified VA that she did not wish to submit 
any documentation or evidence from Reno Mental Health Service 
or Jernace Hospital because she "did not really receive any 
services from these facilities."  

As will be explained below in greater detail, the evidence 
does not support granting service connection for a chronic 
low back disorder, a chronic acquired psychiatric disorder, 
to include bipolar disorder, or for a chronic cardiovascular 
disorder.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in February 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
February 2007 letter was issued to the appellant and his 
service representative after the August 2002 and June 2003 
rating decisions which denied the benefits sought on appeal, 
because the appellant's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in service, or for 
aggravation of a preexisting disease or injury sustained in 
the line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection essentially means that the facts, shown by the 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303.  

When a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis, a bipolar disorder, 
and/or heart disease, becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease process shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  

Factual Background and Analysis

Initially, the Board notes that it has reviewed thoroughly 
all of the evidence in the claims file.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on her behalf.  
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) 
(holding that the Board must review the entire record but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).  

The Board also notes that, as lay persons, neither the 
veteran nor her representative is competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

A review of the service treatment records reveals the 
veteran's psychiatric symptoms were considered to be 
diagnostic of a severe passive-aggressive personality 
disorder.  In January 1984, she was seen for a complaint of a 
four-day history of low back pain at the level of the fourth 
lumbar vertebra.  An X-ray study of the lumbar spine showed 
moderate levoscoliotic deformity of undetermined etiology.  
At the time of the veteran's separation physical examination 
in November 1985, however, despite a complaint of recurrent 
back pain, clinical evaluation of the low back was normal.  
Additionally, there was no indication of complaints or 
abnormal findings regarding her cardiovascular status or her 
psychiatric status.  

The post service medical evidence includes the report of an 
October 1989 VA general medical examination.  There were no 
complaints or findings with regard to the back, her 
psychiatric status, or her cardiovascular status.  Medical 
records dated in the 1990's showed the presence of an 
acquired psychiatric disorder.  The diagnoses included a 
bipolar disorder.  The post service evidence also documents 
degenerative disc disease of the low back in July 2001.  The 
medical evidence of record does not show heart disease for 
years following service discharge.  

Low Back Disability

Additional evidence with regard to the claim for a low back 
disability includes the report of a VA spinal examination 
accorded the veteran in January 2006.  The veteran denied any 
specific injuries to the back during her military service.  
She indicated that, since her discharge from active service, 
she had no specific back injuries.  Clinical findings and X-
ray findings were recorded.  The diagnosis was moderate 
osteoarthritis at the L4/L5 and L5/S1 levels without 
neurologic or mechanical deficit.  The examiner stated the 
arthritic changes involving the two lower segments of the 
lumbar spine with associated levoscoliosis were not due to 
her military service or other activities which she described 
were required of her.  The examiner stated that forward 
bending at the waist was not a cause for the arthritic 
changes which had developed in the two lower segments of the 
spine.  The levoscoliosis and arthritic changes involving the 
two lower segments of the spine were reported as "due to her 
advancing age and would be as they are today, even absent on 
military service."  

In an addendum several days later in January 2006, the 
examiner stated that he had the opportunity to review three 
volumes of the veteran's claims file.  The examiner stated 
that medical records "indicate no significant injuries 
involving her spine nor any significant treatment to her 
spine during the course of her military service."  The 
examiner reiterated his impression that the current lumbar 
spine condition of moderate osteoarthritic changes in the low 
back was not related to the veteran's active service.  The 
examiner believed that these change would have been present 
despite the veteran's military service and added that the 
military service did not exacerbate or accelerate the 
arthritic condition involving the two large segments of the 
lumbar spine.  

The veteran's records were reviewed by a VA osteopath in June 
2007.  The entire claims file was reviewed by the examiner 
with regard to the veteran's low back status.  The examiner 
indicated that review of the claims file had been completed.  
Notation was made that the service medical records were 
negative for any injuries involving the low back.  There were 
no medical records or other evidence such as complaints of 
low back problems which would indicate a low back disorder 
developed during the veteran's active service.  The examiner 
added there was no medical evidence which would indicate a 
continuum of care for a low back disorder for several years 
after service discharge.  The examiner found no medical 
records which would connect the veteran's military service to 
her current low back disorder.  Notation was made that the 
post service medial records indicated the veteran was 
traumatized by an automobile accident in the 1990's.  The 
osteopath stated that, "[B]ased on the review of all evidence 
presented, I would have to conclude that the veteran's 
present low back disorder is less likely as not (less than 
50/50 probability) the etiological result of or caused by the 
veteran's active military service and that any arthritic 
changes present is at least as likely as not (less than 50/50 
probability) manifest itself to a compensatory or compensable 
degree in the first post service year."  

A review of the record reveals no opinion to the contrary 
regarding etiology of the veteran's low back problems.  Two 
different VA examiners were both clear in their opinions that 
there is no causal relationship between any current low back 
problems and the veteran's active service.  These opinions 
are probative evidence that clearly weighs against the claim.  
The Board recognizes the veteran's belief that she has low 
back problems attributable to her active service.  As noted 
above, however, the record does not show, nor does the 
veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion as to the etiology of any current back problems.  
Accordingly, the veteran's opinion is not entitled to any 
probative value.  See Connelly v. Brown, 7 Vet. App. 376, 379 
(1995).  Accordingly, the Board finds that the evidence is 
against the claim for service connection for a chronic low 
back disorder, to include arthritis.  

Heart Disease

The service treatment records do not refer to heart disease 
at any time during the veteran's active service.  The 
pertinent medical evidence includes the report of a VA heart 
examination accorded the veteran in March 2006.  The veteran 
stated that she was taking a blood pressure pill but she 
could not remember the name of it.  She reported a 
cerebrovascular accident in 1985.  She stated that she was 
examined at the Travis Air Force Base in Sacramento but could 
not determine the outcome for the examination.  She recalled 
that her symptoms at the time consisted of numbness on the 
left side.  She was afforded echocardiogram studies and 
cardiolite stress testing.  The VA examiner stated that the 
veteran had "atypical chest symptoms, normal profusion stress 
test.  There was no evidence of chronic artery disease at the 
present time.  Likewise, there's no evidence of valvular 
disease, specifically mitral valve prolapse."  There was a 
history of hypertension.  The VA examiner stated that the 
echocardiogram suggested mild concentric left ventricular 
hypertrophy.  While acknowledging that the veteran reported a 
stroke 20 years earlier, the VA examiner also stated that the 
veteran's current neurologic examination was normal without 
any residuals.  The VA examiner concluded that the veteran 
had "compensated hypertensive cardiovascular disease.  No 
evidence of coronary or valvular disease."  

In an addendum dated in March 2006, the VA examiner indicated 
that further review of the records showed that the veteran 
had obesity prior to a gastric bypass in 2004.  An 
echocardiogram study in October 2003 was unremarkable with no 
evidence of left ventricular hypertrophy.  Blood pressure 
recordings throughout clinical visits for the past few years 
always were within the range of 130/80-90.  A stress test in 
2003 was unremarkable and probably within normal limits.  
Review of the claims file failed to reveal any additional 
information pertinent to the cardiovascular evaluation.  The 
VA examiner reiterated an impression of "compensated 
hypertensive cardiovascular disease without evidence of 
end-organ damage at the present time."  

The veteran was afforded another heart examination by VA in 
June 2007.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  A further 
review of the claims file showed a significant discrepancy in 
the findings.  It was noted that in October 2003 the veteran 
had an echocardiogram which was within normal limits with 
normal chamber size and a normal left ventricular ejection 
fraction.  According to another physician, an adenosine 
stress test in May 2003 also was normal.  The profusion 
images report indicated severe dilatation of the left 
ventricle, however, with an ejection fraction of 20 percent.  
The examiner stated that "obviously, this contradicts [the 
physician's] impression and is in sharp contrast to the 
normal left ventricular function noted on the veteran's 
cardiogram performed five months later."  The VA physician 
stated that, in reviewing his records, it appeared that the 
veteran's cardiolite stress test performed by him in January 
2006 was within normal limits entirely with a normal ejection 
fraction.  He added that the echocardiogram was normal.  It 
was noted further that the adenosine stress test performed in 
May 2003 was defective technically, as per note by the 
interpreting physician, who felt that the test was inferior 
technically.  Accordingly, the VA physician questioned the 
ejection fraction of 20 percent which was in sharp 
contradiction to the VA physician's opinion and the 
echocardiogram performed by VA on the veteran five months 
later.  The VA physician stated that, in addition, the test 
performed by him in January 2007 also showed a normal 
ejection fraction.  Clinically, the VA examiner concluded, "I 
strongly doubt that this veteran has an ejection fraction of 
20 percent.  It is my conclusion that both the echocardiogram 
and the myocardial profusion stress test are clearly within 
normal limits."  The VA examiner further noted that the 
claims file review indicated normal renal function, as 
previously indicated.  He added that additional blood 
pressure readings during outpatient visits were quite 
unremarkable.  This examiner concluded that "it is more 
likely than not that the veteran's hypertension at the 
present time is unrelated to any cardiovascular abnormality 
diagnosed during her service."  This examiner noted that the 
blood pressure recorded in 2003 at the time of the adenosine 
stress test was 122/72, which was normal.  This indicated 
that, at least in October 2003, the veteran had not had any 
end-organ damage secondary to hypertension and added that, if 
there had been a change in the severity of her hypertensive 
disease, then those changes took place after 2003.  

The aforementioned opinion relates to the nexus prong of the 
service connection requirements.  The veteran must 
demonstrate that the medical evidence shows a causal 
relationship exists between any current disability and her 
service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004).  The only medical opinion of record with regards to a 
causal nexus is against the veteran's claim.  The Board is 
aware of the veteran's own assertions but notes that mere 
assertions of medical status do not constitute competent 
medical evidence.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (holding that lay persons are not competent to offer 
medical opinions).  The Board finds that, in the absence of 
any medical indication of a nexus between the veteran's 
active service and any current cardiovascular disorder, 
service connection for a chronic cardiovascular disorder is 
not warranted.


Chronic Acquired Psychiatric Disability, to Include Bipolar 
Disorder

The pertinent evidence of record with regard to the veteran's 
psychiatric status includes the report of a VA psychiatric 
examination in January 2006.  The VA examiner reviewed the 
veteran's claims file, including his service medical records, 
and noted that, while on active service, the veteran was "a 
frequent user of the medical clinic."  After having a baby in 
June 1993, the veteran had numerous complaints.  This 
included admission to a mental health facility in July 1985 
with a diagnosis of a passive-aggressive personality 
disorder.  She received the same diagnosis following 
psychological testing and evaluation in September 1985.  
Following evaluation in January 2006, the board certified VA 
psychiatrist determined that, based on the evidence of the 
claims file, "no Axis I diagnosis such as depression, 
anxiety, psychosis of any type, or bipolar disorder was 
present.  Thus, any Axis I diagnosis that claimant may 
currently have did not start in the military.  Nothing in the 
military worsened any Axis I diagnosis that may have been 
present before the military, for observations and testing 
indicate there was no Axis I diagnosis or depression, 
anxiety, psychosis of any type or bipolar disorder."  The VA 
examiner concluded that the veteran did not have a bipolar 
disorder while in the military.  She concluded instead that 
it had occurred later in the veteran's life, with the time of 
occurrence unknown.  The current Axis I diagnosis was mixed 
bipolar disorder and the current Axis II diagnosis was 
personality disorder, not otherwise specified.  

The same VA examiner reviewed the claims file, including the 
veteran's service medical records, in June 2007.  The VA 
examiner noted that, at the time of the veteran's separation 
physical examination in November 1985, she kept changing her 
replies from yes to no and from no to yes on her reported 
medical history.  The VA examiner concluded that the veteran 
had not been misdiagnosed in service because she had been 
thoroughly checked for depression, mania, psychosis, and any 
other Axis I and Axis II diagnosis, by interview, 
psychological testing, and close professional observation.  
The evidence recorded clearly supported a diagnosis of a 
personality disorder and did not support any Axis I 
diagnosis.  The VA examiner stated that any coexisting 
diagnosis would have shown up in the psychological testing 
and during the weeks of observation while the veteran was in 
the hospital during active service.  The VA examiner 
concluded that the veteran's currently diagnosed bipolar 
disorder was "not etiologically related to active service, 
nor are any Axis I psychotic symptoms related to active 
military service."  

The VA examiner added in June 2007:

[A]ny current psychiatric disorder, except for 
personality disorder, that is, any current Axis I 
psychiatric disorder is not etiologically related 
to active service.  Any psychotic processes 
currently present are due to bipolar disorder, and 
it is not at all likely that it manifested itself 
to a compensable degree in the first post service 
year.  Had a psychotic illness been manifested to a 
compensable degree in the first post service year, 
then it would have been apparent in 1989 to the 
physician who did the general physical examination 
on her.  This physician saw nothing suggestive of 
psychosis, but recorded his report in a manner 
indicating that the claimant was not delusional, 
was able to answer questions clearly and 
forthrightly, showed no inappropriate response to 
his questions.  

Mental health notes in the last several years 
indicate ongoing personality disorder, which was 
seen in the military, and bipolar disorder, which 
was not missed, or diagnosed or diagnosed as 
something different when she was in the military.  
The bipolar disorder started some years after she 
was discharged from military service.  

The Axis I diagnosis was mixed bipolar disorder.  The Axis II 
diagnosis was a personality disorder, not otherwise 
specified.  

The VA examiner's June 2007 opinion relates to the nexus 
prong of the service connection requirements cited above.  
The veteran must demonstrate that the medical evidence shows 
a causal relationship exists between any current psychiatric 
disorder and her active service.  See Shedden , 381 F.3d 
at 1163.  The VA examiner's June 2007 opinion with regard to 
a causal nexus is against the claim.  There is no medical 
opinion of record to the contrary.  As noted above, the 
veteran's mere lay assertions of medical status do not 
constitute competent medical evidence.  See Moray, 5 Vet. 
App. at 214.  The Board finds that, in the absence of any 
medical indication of a nexus between the veteran's active 
service and any current chronic acquired psychiatric 
disorder, service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder, is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a chronic low back 
disability, to include arthritis, is denied.

Entitlement to service connection for cardiovascular disease 
is denied.

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include a bipolar disorder is 
denied.



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


